DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 1, 3-5, 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2013/0094126 of record to Rappoport et al. (hereinafter “Rappoport”) in view of US Patent No. 5,726,443 to Immega et al (hereinafter “Immega”).
Regarding claim 1, Rappoport illustrates in at least figures 18-19 with the related text:
An electronic device, comprising:
a housing 12;
a display 14 mounted in the housing and having an array of pixels 44, wherein a first group of the pixels (FIG. 19: 44 under 130) has different pixel circuitry 50 than a second group of the pixels (see below) to accommodate window regions in the display.

    PNG
    media_image1.png
    701
    975
    media_image1.png
    Greyscale


Regarding claim 3, Rappoport discloses in figures 18-19 and paragraph [0040] the display 14 comprises a substrate (polymer substrate) on which the array of pixels is located.  The same display 14 illustrated in figures 18-19 are described in paragraph [0040].
Regarding claims 4 and 15, Rappoport discloses in figure 19 and paragraph [0040] the window regions 28 comprise holes (openings) in the substrate.  The same window regions 28 illustrated in figure 19 are described in paragraph [0040].
Regarding claim 5, Rappoport discloses in figure 19 and paragraph [0040] the holes 28 pass from an upper surface to a lower surface of the substrate.  The same window regions 28 illustrated in figure 19 are described in paragraph [0040].
Regarding claim 9, Rappoport discloses in figure 19 and paragraph [0041] the window regions 28 comprise light-transmitting window regions.  The same window regions 28 illustrated in figure 19 are described in paragraph [0041].
Regarding claim 10, Immega illustrates in figure 2-3 the fingerprint sensor comprises a light-based 37 fingerprint sensor.


Claims 6-7 are rejected under 35 USC § 103 as being unpatentable over Rappoport in view of Immega as applied to claim 1 above, and further in view of US Patent Application Publication No. 20070013629 to Matsumoto.
Regarding claim 6, Rappoport and Immega are discussed above.  (Rappoport illustrates in figure 1, which is the similar to figure 18, the display 14 has an active area 22 and an inactive area 26, wherein the array of pixels is located in the active area.)  Rappoport and Immega do not specifically show at least some of the pixel circuitry associated with the first group of the pixels is located in the inactive area of the display.  Matsumoto illustrates in figure 3 at least some of the pixel circuitry 26 associated with a group of the pixels 55 is located in the inactive area (outside DISPLAY REGION) of the display.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Rappoport in view of Immega to have pixel circuitry in the inactive area.  The rationale for doing this is the applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Regarding claim 7, Matsumoto illustrates in figure 3 the pixel circuitry associated with a group of the pixels comprises drive current lines 20(PL) each of which extends between the inactive area (outside DISPLAY REGION) and one of the pixels 55 in the first group.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rappoport FIGs. 18-19 in view of Rappoport FIG. 10.
Regarding claim 11, Rappoport illustrates in at least figures 18-19 with the related text:
An electronic device, comprising:
a display 14 comprising an array of pixels 44 on a substrate ([0040]: polymer substrate);
window regions 28 within the array of pixels, wherein a first group of the pixels (44 under 130) has different pixel circuitry than a second group of the pixels (see FIG. 19 above) to accommodate the window regions; and
a microphone behind the substrate that detects signals that pass through the window regions within the array of pixels.
Rappoport FIGs. 18-19 does not specifically show a microphone behind the substrate that detects signals that pass through the window regions within the array of pixels.  Rappoport illustrates in figure 10 a microphone 68 (par. [0065]) behind the substrate 14 that detects signals that pass through the window regions 28.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Rappoport FIGs. 18-19 to have a microphone under the first group of pixels.  The rationale for doing this is the use of known technique to improve similar devices (method or product) in the same way.
Regarding claim 12, Rappoport illustrates in figure 19 the first group of the pixels (44 under 130) has less pixel circuitry 50 than the second group of the pixels (see fig. 19 above).

Claims 13 is rejected under 35 USC § 103 as being unpatentable over Rappoport FIGs. 18-19 in view of Rappoport FIG. 10 as applied to claim 12 above, and further in view of Matsumoto.
Regarding claim 13, Rappoport FIGs. 18-19 and Rappoport FIG. 10 are discussed above.  (Rappoport illustrates in figure 1, which is the similar to figure 18, the display 14 has an active area 22 and an inactive area 26, wherein the array of pixels is located in the active area.)  Rappoport FIGs. 18-19 and Rappoport FIG. 10 do not specifically show at least some of the pixel circuitry associated with the first group of the pixels is located in the inactive area of the display.  Matsumoto illustrates in figure 3 at least some of the pixel circuitry 26 associated with a group of the pixels 55 is located in the inactive area (outside DISPLAY REGION) of the display.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Rappoport FIGs. 18-19 in view of Rappoport FIG. 10 to have pixel circuitry in the inactive area.  The rationale for doing this is the applying a known technique to a known device (method or product) ready for improvement to yield predictable results.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rappoport FIGs. 18-19 in view of Rappoport FIG. 13.
Regarding claim 16, Rappoport illustrates in at least figures 18-19 with the related text:
An electronic device, comprising:
a housing 12;

Rappoport FIGs. 18-19 does not specifically show a proximity sensor located behind the array of pixels, wherein the proximity sensor emits signals that pass through the display and detects reflected signals that reflect from external objects near the display.  Rappoport illustrates in figure 13 a proximity sensor 90 located behind the openings 28, wherein the proximity sensor emits signals 80 that pass through the display 14 and detects reflected signals 84 that reflect from external objects 82 near the display.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Rappoport FIGs. 18-19 to have a proximity sensor under the first group of pixels.  The rationale for doing this is the use of known technique to improve similar devices (method or product) in the same way.

Claims 17-18 are rejected under 35 USC § 103 as being unpatentable over Rappoport FIGs. 18-19 in view of Rappoport FIG. 13 as applied to claim 16 above, and further in view of Immega.
Regarding claim 17, Rappoport FIGs. 18-19 and Rappoport FIG. 13 are discussed above, they do not specifically show the proximity sensor detects a fingerprint.  Immega illustrates in figures 2-3 the proximity sensor detects a fingerprint (col. 15, line 7-8).  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Rappoport FIGs. 18-19 in view of Rappoport FIG. 13 to 
Regarding claim 18, Rappoport illustrates in figure 13 the display comprises window regions 28 within the array through which the signals 80 and the reflected signals 84 pass.

Claim 19 is rejected under 35 USC § 103 as being unpatentable over Rappoport FIGs. 18-19 in view of Rappoport FIG. 13 as applied to claim 16 above, and further in view of Matsumoto.
Regarding claim 19, Rappoport FIGs. 18-19 and Rappoport FIG. 13 are discussed above.  (Rappoport illustrates in figure 1, which is the similar to figure 18, the display 14 has an active area 22 and an inactive area 26, wherein the array of pixels is located in the active area.)  Rappoport FIGs. 18-19 and Rappoport FIG. 13 do not specifically show at least some of the pixel circuitry associated with the first group of the pixels is located in the inactive area of the display.  Matsumoto illustrates in figure 3 at least some of the pixel circuitry 26 associated with a group of the pixels 55 is located in the inactive area (outside DISPLAY REGION) of the display.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Rappoport FIGs. 18-19 in view of Rappoport FIG. 13 to have pixel circuitry in the inactive area.  The rationale for doing this is the applying a known technique to a known device (method or product) ready for improvement to yield predictable results.

Allowable Subject Matter
Claims 2, 8, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed January 12, 2022 have been fully considered but they are not persuasive. 
The argument on page 9 regarding claims 1-10 that “As shown in FIG. 7, openings 28 are formed in locations between interconnect lines 50. In other words, interconnect lines 50 are not effected by openings 28” is not persuasive.  FIG. 7 is a different embodiment than used for the current rejection.  FIG. 7 goes with FIG. 8 per paragraph [0057].  FIG. 8 only illustrates a section with windows and not another section without windows.  Therefore one cannot use FIG. 7 to argue against the current rejection since it does not display a side without windows.
Arguendo, using FIG. 7, the top views of lines 50 in FIG. 19 would look similar to the figures below.  The line 50 in the first group of FIG. 19 is wider than the pixels 44.  The two sides are obviously different.

    PNG
    media_image2.png
    1108
    832
    media_image2.png
    Greyscale



    PNG
    media_image1.png
    701
    975
    media_image1.png
    Greyscale


The argument on page 11 regarding claims 16-20 that “As discussed above in connection with claim 1, FIG. 19 of Rappoport clearly shows that interconnect lines 50 are coupled to all pixels 44 in the display.  There is no indication in Rappoport that pixels 44 in region 130 have “less” interconnect lines 50 than the pixels 44 outside of region 130” is not persuasive.  One can clearly see from FIG. 19 above that line 50 under 130 less pixel circuitry than line 50 connecting the second group of pixels.  There are three short circuit lines connected to first group of pixels 44 on the right under 130.  These three have much less material that the line 50 on the left connecting the second group of pixels.  Therefore since the first group of pixels has different circuitry from the second group and the rejections of claims 16-19 are deemed proper.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738